Citation Nr: 0824822	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-12 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to specially adapted housing under 38 
U.S.C.A. § 2101(a).

2.  Entitlement to special home adaptation under 38 U.S.C.A. 
§ 2101(b).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to March 1970.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an October 2005 
rating decision of the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
peripheral neuropathy of the right lower extremity (rated 20 
percent); peripheral neuropathy of the left lower extremity 
(rated 20 percent); peripheral neuropathy of the right upper 
extremity (rated 10 percent); peripheral neuropathy of the 
left lower extremity (rated 10 percent); aphakia of the right 
eye (rated 40 percent); diabetes mellitus (rated 20 percent); 
and erectile dysfunction (rated noncompensable).  
 
2.  The veteran's service-connected disabilities do not 
result in the loss of one or both lower extremities.

3.  The veteran's service-connected disabilities do not 
result in blindness in both eyes with 5/200 visual acuity or 
less, or the anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 
5107 (West 2002); 38 C.F.R. § 3.809 (2007).

2.  The criteria for entitlement to a special home adaptation 
grant have not been met.  38 U.S.C.A. § 2101(b) (West 2002); 
38 C.F.R. § 3.809a (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A June 2005 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  A subsequent April 2006 statement of 
the case (SOC) provided the veteran with the text of the 
applicable regulations pertaining to specially adapted 
housing and home adaptation.  

Although complete notice was not given prior to the rating on 
appeal, the appellant had ample opportunity to respond to the 
notice letters and the SOC and to supplement the record after 
notice was given.  He is not prejudiced by any technical 
notice deficiency that may have occurred along the way, and 
no further notice is required.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
pertinent medical evidence.  Additionally, the veteran was 
provided with VA examinations.  The veteran has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II. Factual Background

A February 2005 VA progress note indicates that the veteran 
had brain damage as a baby, which affected his motor control.  
He stated that he had right side clonus and hyper flex in the 
right lower extremity.  The veteran was issued forearm 
crutches and he noted that he needed the crutches for balance 
and also because walking gave him back pain.  The veteran was 
fitted with the crutches and instructed in crutch safety and 
ambulation of even and uneven surfaces. 

On February 2005 VA diabetes mellitus examination the 
diagnoses were diabetes mellitus type II, non-insulin 
dependent, hypertriglyceridemia and peripheral neuropathy of 
both lower extremities, which was more likely than not a 
microvascular complication of diabetes mellitus.  
Neurological examination showed that the veteran complained 
of tingling and numbness for several years.  Originally, he 
had experienced diminished sensation but in the prior few 
months he indicated that he had had injuries to both lower 
extremities, which he did not sense without visual issues.  
There was fatigue in both lower extremities.  Functionally, 
he was limited on ambulation scales.  There was posterior 
tibial nerve and peroneal nerve involvement and there was 
diminished sensation bilaterally on the lateral aspect of the 
lower extremities.  Reflexes were brisk bilaterally and there 
was no muscular wasting.  There was trace edema of the feet 
bilaterally and peripheral pulses were intact.  
   
On March 2005 VA eye examination the diagnostic impressions 
were history of traumatic aphakia of the right eye, secondary 
intraocular lens of the right eye, probable sensory exophoria 
of the right eye and no diabetic retinopathy of the left eye.  
The veteran reported a ghost image that was much worse 
without his glasses on.  Physical examination showed that the 
veteran's uncorrected right eye near vision was 20/70; his 
uncorrected right eye far vision was 20/60-1; his corrected 
near vision was 20/30 and his corrected far vision was 20/20-
1.  For the left eye, uncorrected near vision was 20/20-; 
uncorrected far vision was 20/150; corrected near vision was 
20/20; and corrected far vision was 20/20.  

On his June 2005 claim the veteran indicated that he used 
forearm canes to maintain his balance due to the condition of 
his legs and possibly due to his medications.  He also 
indicated that his eye condition affected his depth 
perception.  

On his April 2006 Form 9 the veteran indicated that he walked 
with two Canadian crutches.  He also used a walker because of 
loss of balance and he often stumbled even with this device.  
He did not drive any longer because he would have to 
physically move one of his legs with his hands in order to 
operate the car.

At his July 2006 DRO hearing the veteran testified that he 
was issued crutches because of the pain from his peripheral 
neuropathy.  He was able to get around a little bit but it 
was hazardous for him to walk without having something to 
maintain his balance.  He used a walker because of his 
problems with his upper extremities that caused him to 
stumble even with his crutches.  When he was walking his legs 
from just above his knees downward would quit working.  This 
would not last long but would result in him stumbling over 
his own feet because they were dragging and not working as 
they should.  When he would fall it was like he was hit with 
something.  He did not just lose his balance but he would 
fall with force.  He had a similar problem with his upper 
extremities in that when he would drop things it was like he 
was throwing them rather than just dropping them.  He noted 
that he would even fall with his walker and that he had to be 
really careful taking a shower and getting in and out of the 
bathroom.  He could not take a bath because he could not get 
up and down but taking a shower was extremely hazardous.  He 
had pulled about everything in the bathroom loose because he 
would lose his balance frequently.

On September 2006 VA examination the diagnoses were diabetic 
peripheral neuropathy of the upper and lower extremities, 
generalized hyper reflexia with loss of balance secondary to 
old head injury and brain atrophy (encephalomalacia) and 
generalized muscle aches and abnormal liver enzymes at times 
secondary to simivastin likely.  The veteran reported that 
his neurologic complaints began about 3 years ago with 
tingling and had become gradually worse.  He complained of 
tingling, numbness, burning (like touching or walking on 
smoldering coal) and a sensation that he had gloves on both 
hands.  The symptoms were present whether at rest or during 
activity.  Activity did not increase the symptoms and the 
veteran had no complaints of weakness.  He was able to button 
his shirt and pants and to lace his shoes himself.  He had 
also noticed some decrease in balance.  Another related 
complaint was generalized muscle pain and it was noted that 
he was on Simvastatin 80 mg daily.  He was not receiving any 
treatment for peripheral neuropathy and it was noted that the 
peripheral neuropathy did not interfere with daily activity.  

The examiner noted that the specific nerves involved were the 
peripheral nerves in both the upper and lower extremities in 
a sock pattern.  On physical examination the examiner found 
that the veteran's impairment was limited to sensory 
impairment.  He also found that the veteran had decreased 
sensation to touch and to monofilament and that the veteran's 
deep tendon reflexes were hyperactive on both the lower and 
upper extremities.  Additionally he noted that there were no 
joints affected by the peripheral neuropathy.  

A November 2006 rating sheet shows that the veteran is 
service connected for peripheral neuropathy of the right 
lower extremity (rated 20 percent), peripheral neuropathy of 
the left lower extremity (rated 20 percent), peripheral 
neuropathy of the right upper extremity (rated 10 percent), 
peripheral neuropathy of the left upper extremity (rated 10 
percent), aphakia of the right eye (rated 40 percent), 
diabetes mellitus (rated 20 percent) and erectile dysfunction 
(rated noncompensable).  

A March 2007 VA primary care note shows that the veteran 
reported a pain level of 8 out of 10 in both feet, legs, hips 
and hands.  He was noted to ambulate with a slow and steady 
gait.  

In an April 2007 statement the veteran indicated that his 
peripheral neuropathy was much worse than previously 
evaluated.  The pain in both of his legs went all the way up 
from the soles of his feet to his waist.  In his arms the 
pain went from his finger tips on one hand across his 
shoulders to the finger tips on the other.  Sometimes his rib 
cage was affected and even his neck.  He also had felt the 
neuropathy pain on his tongue and in his mouth. 

A July 2007 VA eye examination showed vision in the right eye 
of 20/40+2 and vision in the left eye of 20/15.  

A July 2007 nursing note shows that the veteran reported 
walking a mile and having a lot of pain.  He was advised to 
walk 1/2 mile every day for two weeks, then increase to 3/4 mile 
and then to 1 mile daily.  

On July 2007 VA examination the diagnosis was early mild 
peripheral neuropathy involving the bilateral upper 
extremities up to the wrist joints and the bilateral lower 
extremities up to the ankle joints.  The examiner noted that 
this early peripheral neuropathy was secondary to type 2 
diabetes mellitus.  The veteran reported sharp pain, like 
pins and needles, over both the bottom of the feet and the 
palms of the hands, mainly during nighttime.  He discussed 
this pain as incapacitating and as coming daily without any 
precipitating factors.  This pain lasted sometimes 4 hours, 
sometimes 2 hours, and sometimes all day.  Nothing relieved 
the pain but sometimes the veteran's medication (Gabapentin) 
helped a little bit.  He did feel weak in his hands and also 
felt tired after prolonged walking.  He reported increased 
pins and needles sensation in his palm and in the soles of 
his feet bilaterally.  The problem caused difficulty with 
prolonged walking and the veteran felt numbness in his 
fingers and difficulty with turning pages when he was reading 
a book.  He would also sometimes drop objects.  Physical 
examination revealed that the veteran had decreased touch 
sensation compared to other areas over the left hand up to 
the wrist joint and decreased pain sensation also in that 
area.  He had mild increased touch sensation in the right 
upper extremity but pain sensation was decreased in the right 
upper extremity.  The bilateral lower extremity showed mildly 
decreased touch and pain sensation over the lower extremity 
up to the ankle joints.  Vibration sensation was intact over 
the bilateral hands and feet and there was no joint 
involvement of the fingers and toes.  The examiner noted that 
EMG testing from October 2004 had shown nerve conduction of 
the superficial, radial, median and ulnar nerves within 
normal limits.

A September 2007 VA outpatient neurology note shows that on 
examination the veteran's strength was normal and that 
position was normal in the veteran's hands.  There was mildly 
decreased pinprick in the feet and some decreased position in 
the toes.  The veteran's gait was slow but it was noted that 
he was not using a cane.  

On September 2007 VA examination the diagnostic impression 
was peripheral neuropathy of both upper and lower extremities 
with normal examination and normal prior nerve conduction 
testing and subjective paresthesia of any part of the body, 
off and on, possibly secondary to 
depression/anxiety/somatization.  The veteran reported a 
tingling and/or burning sensation on either foot and also a 
sensation like he was walking on pebbles.  Otherwise, he 
stated that his touch sensation was preserved and there was 
no weakness.  It was noted that he walked with a wheeled 
walker due to his lower back.  The examiner found that the 
lower extremity neuropathy did not interfere with the 
veteran's daily activities.  The veteran did report decreased 
balance but the examiner felt that this was probably due to 
sedentarism, obesity or medication.  Examination of both 
upper and lower extremities was normal with normal sensation, 
functions, strength, coordination, stance and gait.  
Romberg's sign was negative and deep tendon reflexes were 
excellent.  There were no hand or foot lesions, normal facial 
symmetry, no drooling and normal tongue movements.  No joints 
were affected.  

III.  Law and Regulations

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) may be 
extended to a veteran if the following requirements are met:

(1) Service. Active military, naval, or air service after 
April 20, 1898, is required. Benefits are not restricted to 
veterans with wartime service.

(2) Disability. The disability must have been incurred or 
aggravated as the result of service as indicated in paragraph 
(a) of this section, and the veteran must be entitled to 
compensation for permanent and total disability due to:

(a) The loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or

(b) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of 
one lower extremity, or

(c) The loss or loss of use of one lower extremity 
together with residuals of organic disease or injury 
which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.

(d) The loss or loss of use of one lower extremity 
together with the loss of loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.

(3) Duplication of benefits. The assistance referred to in 
this section will not be available to any veteran more than 
once.

(4) "Preclude locomotion." This term means the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.

38 U.S.C.A §§ 2101, 2104; 38 C.F.R. § 3.809.

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C.A. § 
2101(b) may be issued to a veteran if the following 
requirements are met:

(1) The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under §3.809, nor had the veteran previously received 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a). A veteran who first establishes 
entitlement under this section and who later becomes eligible 
for a certificate of eligibility under §3.809 may be issued a 
certificate of eligibility under §3.809.  However, no 
particular type of adaptation, improvement, or structural 
alteration may be provided to a veteran more than once.

(2) The veteran is entitled to service connected compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands.

38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Specially Adapted Housing

In order to qualify for assistance in acquiring specially 
adapted housing the veteran must be entitled to service 
connected compensation for total and permanent disability due 
to the loss of use of both lower extremities, or the loss of 
use of one lower extremity in combination with blindness, 
residuals of organic disease or the loss of use of one lower 
extremity.  See 38 U.S.C.A. § 2102(a); 38 C.F.R. § 3.809.  
The veteran has alleged that he meets these criteria because 
he has loss of use of both lower extremities due to his 
service connected peripheral neuropathy.   Although the 
veteran appears to meet the criteria for loss of use of one 
or both of the lower extremities by virtue of needing a 
walker to ambulate any significant distance, the evidence of 
record does not establish that the loss of use of one or both 
lower extremities is a result of his service connected 
peripheral neuropathy or that it is a result of any other 
service connected disability.  Notably, the September 2006 VA 
examiner found that the veteran's peripheral neuropathy was 
limited to only sensory impairment; that activity did not 
increase the veteran's symptoms; and that the peripheral 
neuropathy did not interfere with daily activity.  The 
examiner did also diagnose the veteran as having generalized 
hyper reflexia with loss of balance secondary to old head 
injury but as this disability is not service connected, the 
loss of balance associated with it cannot be taken into 
account when determining whether the veteran has loss of use 
of the lower extremities due to service connected disability.  
See 38 C.F.R. § 3.809.  Similarly, the July 2007 VA examiner 
found that the veteran had early mild peripheral neuropathy 
and noted that he had  difficulty only on prolonged walking 
with physical examination simply showing mildly decreased 
touch and pain sensation over the lower extremity up to the 
ankle joints; intact vibration sensation over the feet; and 
no joint involvement of the fingers and toes.  Additionally 
the September 2007 examination essentially produced normal 
findings with the examiner finding that the veteran's daily 
activities were not limited by his lower extremity peripheral 
neuropathy.  This examiner also found that the veteran's 
walker was used because of his back pain and that his balance 
problems were likely attributed to sedentarism, obesity or 
medication.    In short, neither examination showed any 
indication that the veteran's service connected peripheral 
neuropathy has resulted in loss of one or both lower 
extremities, nor is there any other evidence of record 
indicative of the peripheral neuropathy resulting in such 
loss.

The veteran contends that he does have such loss resulting 
from his peripheral neuropathy and that he is competent to 
testify to the symptoms he experiences and the limitations he 
faces when attempting to walk.  Given that the medical 
examiners' have not found that the veteran's peripheral 
neuropathy significantly limits his ability to walk or 
otherwise limits his ability to use his lower extremities, 
however, and given their much higher level of expertise in 
attributing functional limitations to a particular medical 
diagnosis, the weight of the evidence is against finding that 
the veteran's service connected peripheral neuropathy results 
in loss of use of one or both lower extremities.  
Consequently, as loss of use of at least one lower extremity 
due to service connected disability must be shown in order to 
grant entitlement to specially adapted housing, such 
entitlement is not warranted.  


Special Home Adaptation

The criteria for special home adaptation require that the 
veteran be entitled to service connected compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands. 
See 38 U.S.C. 2101(b); 38 C.F.R. § 3.809a.  None of the 
veteran's service connected disabilities have been shown to 
result in either blindness or loss of use of both hands.  
Although the veteran has been shown to have some level of 
visual disability, he has not been shown to have visual 
acuity on either eye of 5/200 or less, with the most recent 
VA eye examination showing vision in the right eye of 20/40+2 
and vision in the left eye of 20/15.  

Although the veteran has some limitation of function due to 
his peripheral neuropathy in his upper extremities, there is 
no evidence (nor does the veteran contend) that he has 
anatomical loss or loss of use of both hands.  Consequently, 
the preponderance of the evidence is against this claim.
  

ORDER

Entitlement to specially adapted housing under 38 U.S.C.A. § 
2101(a) is denied.

Entitlement to special home adaptation under 38 U.S.C.A. § 
2101(b) is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


